Title: From John Adams to François Adriaan Van der Kemp, 10 October 1820
From: Adams, John
To: Van der Kemp, François Adriaan



Dear Dr Vanderkemp
Montezillo October 10th. 1820

I thank you  for your Letter of the 3d. October and the Seeds inclosed, which my Son will use to the best advantage next Spring—he and all his family thank you for them—My poor Grand daughter—Mrs Clark is detained at Albany—on account of the Sickness of her Child, whose safety I am anxious to hear—she has I presume returned to Utica—
Miss Welsh we have not seen—though she has returned to Boston—They will speak highly of you, to avoid the Character of singularity in the World—
But I had liked to have forgotten your former letter of September 25—If your Visit to this part of the World was agreeable to yourself—it certainly was not less so, to all your acquaintances—and if your short residence at Montezillo was tolerable to you—It was highly gratifying to every Member of the family—And we all rejoice that Harvard University has done itself honour by enroling your name among its adopted Sons, most eminent for science, and learning—
The Politicians stand aghast at the awful prospect of Europe; it looks like a vast Ocean scattered over with inumerable water spots, or an immense region interspersed every where; with Vulcanos smokeing and bursting under the feet of Mankind—
Poor Creatures, per ignes suppositos cineri doloso—” may God avert the scenes of Carnage, Blood and devastation which appear but two dangerous and probable in prospect—I hope our Country will have Wisdom enough to stand aloof from them all—come out from among them and keep ourselves seperate from all their Wars and Politicks—some of them may compell us to fight them, and we may be forced on the same side of some others
But it should be without any obligations or connections—and I hope they will all let us alone—and not tread upon the generous rattle Snake—who never bites till he is injured or provoked beyond all bearing—
Thanks to your friend Mappa, for his kindness;—and Blessings upon him, and his. You and Yours  from me, and mine—in behalf of whom I subscribe / the Name of your Old friend / and humble Servant
John Adams
P.S. Mr and Mrs Quincy shall be made acquainted with your rememberance of them
Mr Elliot & Miss Bradford are not to be married till the Spring—

